United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.E., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
WEST LOS ANGELES VETERANS
ADMINSTRATION MEDICAL CENTER,
Los Angeles, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-2047
Issued: April 14, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On August 11, 2009 appellant filed a timely appeal of the February 23 and June 17, 2009
merit decisions of the Office of Workers’ Compensation Programs finding that she did not
sustain an injury while in the performance of duty. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3,
the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has established that she sustained a right thumb injury or
condition on February 1, 2006, as alleged.
On appeal, appellant contends that her right thumb injury continues to prevent her from
pushing heavy carts and gripping trays as required by her job.

FACTUAL HISTORY
On February 8, 2006 appellant, then a 32-year-old food service worker, filed a traumatic
injury claim alleging that on February 1, 2006 she bruised her right thumb. When pushing a cart
into a refrigerator, the refrigerator door closed smashing her right thumb. Appellant stopped
work for one hour on February 1, 2006.
In a January 12, 2009 disability certificate, Dr. Richard Kay, an attending Board-certified
internist, advised that appellant sustained de Quervain’s tendinitis and osteoarthritis of the right
thumb and that she was totally disabled for work from January 13 to February 1, 2009. Dr. Kay
added that appellant could return to light-duty work on February 2, 2009.
On January 16, 2009 appellant filed a claim alleging that she sustained a recurrence of
disability on December 18, 2008 due to her February 1, 2006 injury.
By letter dated January 23, 2009, the Office requested that appellant submit factual and
medical evidence, including a rationalized medical report from an attending physician which
described a history of injury, provided a firm diagnosis, findings, symptoms and test results
together with an opinion with medical reasons on why the diagnosed condition was caused or
aggravated by the February 1, 2006 incident.1 It explained that since it had not adjudicated the
merits of the case when it administratively paid for medical treatment in 2006, it had to make a
formal decision on both her original claim for injury on February 1, 2006 and her claim for a
recurrence of disability.
In a January 29, 2009 disability certificate, Dr. Kay reiterated his diagnoses of
de Quervain’s tendinitis of the right thumb and finding that appellant was totally disabled from
January 13 to February 1, 2009. Appellant required physical restrictions until February 28, 2009.
In a January 27, 2009 employing establishment form, Dr. Kay reviewed a history of the
February 1, 2006 incident and opined that appellant’s de Quervain’s tendinitis of the right thumb
was caused by the accepted incident. Appellant was temporarily disabled from March 13 to
April 13, 2009.
A February 6, 2006 progress note from Elnora Cunningham, a physician’s assistant,
advised that appellant could continue performing light-duty work with restrictions until
February 21, 2006. In a March 30, 2006 note, Ms. Cunningham advised that appellant could
return to work on that date with no restrictions.
By decision dated February 23, 2009, the Office denied appellant’s claims. It found that
the medical evidence was insufficient to establish that she sustained an injury or condition,
specifically de Quervain’s tenosynovitis or osteoarthritis, or a recurrence of disability causally
related to the accepted February 1, 2006 employment incident.

1

In the January 23, 2009 developmental letter, the Office indicated that appellant’s claim was originally received
as a simple and uncontroverted case resulting in minimal or no time lost from work. It paid appellant compensation
for limited medical expenses without formal adjudication of her claim.

2

On March 12, 2009 appellant requested a review of the written record by an Office
hearing representative. In a February 24, 2009 statement, she alleged that on September 24,
2009 she cut her right thumb on the sharp edge of a metal cabinet while at work.
In a February 26, 2009 disability certificate and March 5, 2009 report, Dr. Kay reiterated
the diagnosis of de Quervain’s tendinitis of the right thumb. He advised that appellant could
perform light-duty work from February 2 through August 2, 2009.
In a February 2, 2006 progress note, Ms. Cunningham stated that appellant sustained a
possible right thumb contusion. She could continue to perform light-duty work through
February 21, 2006. In an April 3, 2006 progress note, Ms. Cunningham stated that appellant
sustained a possible right thumb strain. She was released to full-duty work.
In a February 1, 2006 progress note, Michael Steinberg, a physician’s assistant, reviewed
a history of the February 1, 2006 employment incident. He also reviewed a February 1, 2006
x-ray which revealed no evidence of an acute right hand osseous injury or significant
degenerative disease. In a September 24, 2006 progress note, Jean H. Chang, a registered nurse,
indicated that appellant received a tetanus shot for a skin tear.
By decision dated June 17, 2009, an Office hearing representative affirmed the
February 23, 2009 decision. The hearing representative found the medical evidence insufficient
to establish that appellant sustained a right thumb injury or condition, consisting of right thumb
de Quervain’s tenosynovitis or osteoarthritis of the right thumb causally related to the
February 1, 2006 employment incident.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act2 has the
burden of establishing the essential elements of his or her claim, including the fact that the
individual is an employee of the United States within the meaning of the Act, that the claim was
filed within applicable time limitation, that an injury was sustained while in the performance of
duty as alleged, and that any disability and/or specific condition for which compensation is
claimed are causally related to the employment injury.3 These are the essential elements of each
and every compensation claim regardless of whether the claim is predicated on a traumatic injury
of an occupational disease.4
In order to determine whether an employee actually sustained an injury in the
performance of duty, the Office begins with an analysis of whether fact of injury has been
established. Generally, fact of injury consists of two components, which must be considered in
conjunction with one another. The first component to be established is that the employee

2

5 U.S.C. §§ 8101-8193.

3

Joe D. Cameron, 41 ECAB 153 (1989); Elaine Pendleton, 40 ECAB 1143 (1989).

4

See Irene St. John, 50 ECAB 521 (1999); Michael E. Smith, 50 ECAB 313 (1999); Elaine Pendleton, supra
note 3.

3

actually experienced the employment incident or exposure, which is alleged to have occurred.5
In order to meet her burden of proof to establish the fact that she sustained an injury in the
performance of duty, an employee must submit sufficient evidence to establish that she actually
experienced the employment injury or exposure at the time, place and in the manner alleged.6
The second component is whether the employment incident caused a personal injury and
generally can be established only by medical evidence.7 The evidence required to establish
causal relationship is rationalized medical opinion evidence, based upon complete factual and
medical background, showing a causal relationship between the claimed condition and the
identified factors.8 The belief of the claimant that a condition was caused or aggravated by the
employment is insufficient to establish a causal relationship.9
ANALYSIS
The Office accepted that appellant pushed a cart into a refrigerator which closed on her
right thumb on February 1, 2006 while working as a food service worker. The Board finds that
the medical evidence of record is insufficient to establish that her right thumb condition was
caused or aggravated by the February 1, 2006 employment incident.
Dr. Kay provided reports which found that appellant sustained de Quervain’s tendinitis
and osteoarthritis of the right thumb. He advised that she was totally disabled for work from
January 13 to February 1, 2009. Dr. Kay stated that appellant could perform light-duty work
from February 2 through August 2, 2009. This evidence, however, does not discuss how the
diagnosed conditions were caused or contributed to by the accepted February 1, 2006
employment incident. This is important as the accepted incident took place some three years
prior to his examination. Dr. Kay failed to explain how the refrigerator door closing on
appellant’s thumb would cause or contribute to the diagnosed de Quervain’s tendinitis or
osteoarthritis of appellant’s right thumb. His opinion is insufficient to establish that she
sustained an employment injury causally related to the accepted employment incident.10 Dr. Kay
reiterated in a January 27, 2009 employing establishment form that appellant’s de Quervain’s
tendinitis of the right thumb was caused by the February 1, 2006 employment incident and that
she was temporarily disabled from March 13 to April 13, 2009. This report, however, does not
cure the deficiencies in rationale explaining the mechanism of injury and causal relationship.
The Board finds that Dr. Kay’s opinion is insufficient to establish appellant’s claim.

5

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Fact of Injury, Chapter 2.803(2)(a) (June 1995).

6

Linda S. Jackson, 49 ECAB 486 (1998).

7

John J. Carlone, 41 ECAB 354 (1989); see 5 U.S.C. § 8101(5) (injury defined); 20 C.F.R. §§ 10.5(ee), 10.5(q)
(traumatic injury and occupational disease defined).
8

Lourdes Harris, 45 ECAB 545 (1994); see Walter D. Morehead, 31 ECAB 188 (1979).

9

Charles E. Evans, 48 ECAB 692 (1997).

10

See Willie M. Miller, 53 ECAB 697 (2002).

4

The progress notes from Ms. Cunningham and Mr. Steinberg, physician’s assistants, and
Ms. Chang, a registered nurse, have no probative medical value in establishing appellant’s claim.
Physician’s assistants and registered nurses are not physicians as defined under the Act.11
The Board finds that there is insufficient rationalized medical evidence of record to
establish that appellant sustained a right thumb injury causally related to the accepted
February 1, 2006 employment incident. Appellant did not meet her burden of proof.
CONCLUSION
The Board finds that appellant has failed to establish that she sustained right thumb injury
or condition in the performance of duty on February 1, 2006, as alleged.12
ORDER
IT IS HEREBY ORDERED THAT the June 17 and February 23, 2009 decisions of the
Office of Workers’ Compensation Programs are affirmed.
Issued: April 14, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

11

Roy L. Humphrey, 57 ECAB 238, 242 (2005); 5 U.S.C. § 8101(2).

12

In view of the disposition of this appeal, the issue of whether appellant established a recurrence of disability
causally related to the February 1, 2006 employment incident, as addressed by the district Office in its February 23,
2009 decision, is moot.

5

